            Case 1:21-cv-00502-LGS Document 36 Filed 08/13/21 Page 1 of 2




VIA ECF                                 By August 23, 2021, the parties shall file a letter specifying the
Hon. Lorna G. Schofield                 names and roles of any witnesses to be deposed and the dates
United States District Court            for the depositions of those witnesses. So Ordered.
Southern District of New York
Attn: Hon. Lorna G. Schofield, U.S.D.J. Dated: August 13, 2021
500 Pearl Street                                New York, New York
New York, NY 10007

                   Re:      Edelman v. NYU Langone Health System, et al.,
                            Case No. 1:21-cv-00502 (LGS) (GWG)_______

Dear Judge Schofield:

       The parties write jointly pursuant to this Court’s Memo Endorsement (Doc. No. 33) and
the First Amended Civil Case Management Plan and Scheduling Order (Doc. No. 32) (the
“Scheduling Order”) requiring the submission of a joint status letter in accordance with Rule
IV(A)(2) of this Court’s Individual Rules and Procedures for Civil Cases (the “Individual
Rules”).

    (a) What discovery has taken place, specifically

         (1)       What discovery requests have been propounded, who propounded each request
                   and on what date,

        The parties have each served upon each other initial discovery pursuant to the Pilot
Project Regarding Initial Discovery Protocols for Employment Cases Alleging Adverse Action
(the “Protocols”). On May 17, 2021, Defendants served Defendants’ First Request to Plaintiff for
the Production of Documents, and Plaintiff served her First Set of Interrogatories and First
Request for the Production of Documents on July 2, 2021.

         (2)       What responses were made, who made each response and on what date,

        Both parties served responses and document production pursuant to the Protocols.
Plaintiff served her responses to Defendants’ discovery demands on July 2, 2021. Defendants’
deadline to respond to Plaintiff’s discovery demands is August 13, 2021, following Defendants’
request for an extension of time on July 29, 2021, which Plaintiff consented to.

         (3)       The volume of documents produced, who produced the documents and when;

       In response to the Protocols, Plaintiff produced 386 pages of documents on or about April
23, 2021, and Defendants produced 225 pages of documents from April 21, 2021 through May
14, 2021. Defendants are also producing hundreds of additional pages of documents on August
13, 2021, in response to Plaintiff’s discovery demands, totaling a production of approximately
600 pages of documents.




{Client/002528/5/02461551.DOCX;6 }
            Case 1:21-cv-00502-LGS Document 36 Filed 08/13/21 Page 2 of 2

Hon. Lorna G. Schofield
August 13, 2021
Page 2 of 2

    (b) The procedural history of the case to date, specifically

         (1)       What pleadings have been filed, who filed each pleading and on what date,

      Plaintiff filed her Complaint on January 20, 2021, and Defendants filed their Answer on
March 22, 2021.

         (2)       What motions, if any, have been filed, who filed each motion and on what date
                   each motion was filed,

         No motions have been filed to date.

         (3)       What motions, if any, are currently pending and, for each pending motion, the
                   date it was or is scheduled to be fully briefed; and

         No motions are currently pending.

    (c) The parties’ plans to ensure that they meet the Court ordered discovery deadlines.

        The parties have cooperated in discovery thus far. While the parties may be constrained
to seek the Court’s assistance to resolve a dispute related to a proposed Stipulated Confidentiality
Order, they, nevertheless, expect to meet the Court ordered discovery completion deadline.

       It is anticipated that Plaintiff will be deposed in mid-September, if not earlier. Plaintiff
will ascertain who needs to be deposed upon receipt of Defendants’ responses to discovery
demands. Accordingly, the parties need additional time to determine an appropriate deposition
schedule.

         The parties thank this Court for its time, attention, and consideration in this case.

Dated: Lake Success, New York                          Dated: New York, New York
       August 12, 2021                                        August 12, 2021

MILMAN LABUDA LAW GROUP PLLC                           TARTER KRINSKY & DROGIN LLP

By: /s/ Emanuel Kataev____                             By:     /s/ Richard L. Steer _____
   Joseph M. Labuda                                          Richard L. Steer
   Emanuel Kataev                                            Tara T. Carolan
   3000 Marcus Avenue, Suite 3W8                             1350 Broadway, 11th Floor
   Lake Success, NY 11042-1073                               New York, NY 10018
   (516) 328-8899                                            (212) 216-8000
   joe@mllaborlaw.com                                        rsteer@tarterkrinsky.com
   emanuel@mllaborlaw.com                                    tcarolan@tarterkrinsky.com
   Attorneys for Plaintiff                                    Attorneys for Defendants



{Client/002528/5/02461551.DOCX;6 }
